Exhibit 10.96

September 6, 2006

Gregory Wrenn

Re: Employment Offer

Dear Gregory,

On behalf of Borland Software Corporation (“Borland”), I am pleased to extend an
offer of employment to you for the position of Senior Vice President and General
Counsel reporting to me. This letter sets out the terms of your employment with
Borland which will start on October 1, 2006. Please indicate start date below.
This offer and your Start Date are contingent upon successful completion of
references, employment verification and a background check.

In consideration for your service to Borland, you will be paid a base salary of
$280,000.00 per year, less applicable taxes and other withholdings in accordance
with Borland’s standard payroll practices. Beginning January 1, 2007, you will
be eligible for the Incentive Compensation Program (ICP) specific to the senior
management team. Your annual target bonus will be equal to 50% of your base pay.
In addition, you will be eligible to participate in various Borland fringe
benefit plans, including: Group Health Insurance, Flexible Spending Accounts,
401(k) Savings Plan, Employee Stock Purchase Plan, Tuition Reimbursement and the
vacation program. Borland reserves the right to modify employee benefit plans
and policies, as it deems necessary. These benefits will be explained to you
during your employee orientation.

Also, you will receive a signing bonus of $35,000.00, less required payroll
deductions and withholdings (the “Advanced Bonus”) payable on the last pay
period in February, 2007.

Subject to the approval of the Compensation Committee of the Board of you will
be granted an option to purchase 125,000 shares of Borland common stock under
Borland’s Stock Plans at an exercise price equal to the fair market value of
that stock on your option grant date. This option will vest over a period of
four years, with  1/4 of the number of shares vesting one year following your
Start Date and 1/48 of the shares vesting monthly thereafter, until all shares
are vested; provided however all shares will be subject to acceleration in the
event of a change of control of Borland and you are terminated without cause in
connection therewith.



--------------------------------------------------------------------------------

The option will be subject to the terms and conditions of the Borland Stock
Option Plan and related standard form of stock option agreement and stock
acceleration addendum, which you will be required to sign as a condition of
receiving the option.

In addition, subject to the approval of the Board of Directors of Borland, the
Compensation Committee of the Board of Directors, or Executive Option Committee
acting by delegation of authority from the Compensation Committee of the Board
of Directors, you will be issued 50,000 shares of restricted Borland common
stock under Borland’s Stock Plans. The shares will vest over a period of two
years, with  1/2 of the number of shares vesting one year following your Start
Date and 1/8 of the shares vesting quarterly thereafter, until all shares are
vested; provided however all shares will be subject to acceleration in the event
of a change of control of Borland and you are terminated without cause in
connection therewith. The shares will be subject to the terms and conditions of
the Borland Stock Plan and related standard form of restricted stock issuance
agreement and stock acceleration addendum, which you will be required to sign as
a condition of receiving the shares.

You shall be eligible for severance benefits in accordance with the attached
Addendum to Employment Offer Letter for Severance Benefits, which you will be
required to sign as a condition of receiving the benefits.

Your employment with Borland is “at will”; it is for no specified term, and may
be terminated by you or Borland at any time, with or without cause or advance
notice. Any contrary representations that may have been made to you are
superseded by this offer. This is the full and complete agreement between you
and Borland on this term. Although your job duties, title, compensation and
benefits, as well as Borland’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and Borland’s Chief Executive
Officer.

By accepting employment with Borland, you represent that you will not be acting
in breach of any agreement with any of your previous employers. Borland is very
impressed with the skills and experience that you will bring to us and we hope
that you will consider this offer carefully. Should you accept this offer, I
would like to remind you that it is Borland’s policy to avoid situations where
information or materials might come into our hands that are considered
proprietary by individuals or companies other than Borland. We are interested in
employing you because of your skills and abilities, not because of any trade
secrets you have learned elsewhere. It is important that you take care not to
bring, even inadvertently, any books, drawings, notes, materials, etc., except
your personal effects as you leave your current employer. Thus, you represent
and warrant that you are not acting in breach of any non-competition, employment
or other agreements with your current employer or any of your previous
employers.

You understand that Borland may provide you with one or more types of equipment
to help you perform your duties for Borland, including, but not limited to,
computers, cellular telephones and wireless messaging devices. You further
understand that it is your obligation to take proper care of all such equipment
during your employment, and to return such equipment to Borland in good working
order immediately upon the termination of your employment with Borland for any
reason. If you fail to return any such equipment to Borland upon the termination
of your employment, you hereby authorize Borland to deduct the cost of any
unreturned equipment from your final paycheck.



--------------------------------------------------------------------------------

Like all Borland employees, you will be required, as a condition to your
employment with Borland, to sign Borland’s standard Employee Confidentiality and
Assignment of Inventions Agreement, a copy of which is included with this
letter.

As part of your duties for Borland, you may be assigned to work onsite with a
Borland customer. Some of these customers have additional requirements that they
impose upon individuals who work onsite at their business, including background
checks, drug testing, and other such requirements. If you are assigned to work
with such a customer, you will be given notice of the customer’s additional
requirements and will be asked to consent to these requirements.

As a condition of your employment, you will be required to provide Borland with
documents establishing your identity and right to work in the United States.
Those documents must be provided to Borland within three (3) business days after
your Start Date.

To ensure the timely and economical resolution of disputes that arise in
connection with your employment with Borland, you and Borland agree that any and
all disputes, claims, or causes of action (collectively, “Claims”) arising from
or relating to the enforcement, breach, performance or interpretation of this
Agreement, your employment, or the termination of your employment (including,
but not limited to, any Claims for compensation, benefits, stock or stock
options, fraud or age, sex, race, disability or other discrimination or
harassment), shall be resolved to the fullest extent permitted by law by final,
binding and confidential arbitration, by a single arbitrator, in Santa Clara
County, California, conducted by Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) under the applicable JAMS employment rules, or other arbitrator or
arbitration rules to which you and Borland mutually agree. By agreeing to this
arbitration procedure, both you and Borland waive the right to resolve any such
dispute through a trial by jury or judge or administrative proceeding.

The arbitrator shall: (a) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that you or
Borland would be entitled to seek in a court of law. Borland shall pay all
arbitrator and arbitration administrative fees in excess of the amount of court
fees that would be required if the dispute were decided in a court of law.
Nothing in this Agreement is intended to prevent either you or Borland from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.

This agreement and the other agreements referred to above constitute the entire
agreement between you and Borland regarding the terms and conditions of your
employment, and they supersede all prior negotiations, representations or
agreements, whether oral or written, between you and Borland. This agreement may
only be modified by a document signed by you and the Senior Vice President of
Human Resources of Borland.



--------------------------------------------------------------------------------

We look forward to working with you at Borland. Please sign and date this letter
on the spaces provided below to acknowledge your acceptance of the terms of this
offer. This offer, if not accepted, will expire at the close of business on
September 8, 2006. If you have any questions, please do not hesitate to call me
at any time.

 

Sincerely, Borland Software Corporation By:  

/s/ Tod Nielsen

  Tod Nielsen   President and Chief Executive Officer

I have read the above employment offer and accept employment with Borland on the
terms and conditions set forth in this agreement.

 

Date: September 7, 2006

 

/s/ Gregory Wrenn

  Gregory Wrenn Start Date: October 16, 2006

Please send the original signed offer letter and the new-hire paperwork to
Borland’s Human Resources Department using the envelope provided.